Citation Nr: 1601596	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. KR


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1965 and from July 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for peripheral neuropathy of the upper extremities.

The RO subsequently reopened the claim and denied service connection on the merits, as reflected in the Statement of the Case (SOC) issued in May 2014.  However, even though the RO reopened the case the Board is required to determine if the claim was properly reopened, and may only thereafter adjudicate the merits.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The Board has accordingly characterized the issue as a "new and material" matter as shown on the title page.

In April 2014 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO).  A transcript of his testimony is of record. 

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the upper extremities was denied by a rating decision in June 2010; the Veteran did not appeal and did not submit material evidence within the appeal period.

2.  Evidence received since June 2010 relates to an unestablished fact necessary to substantiate the claim for service connection for peripheral neuropathy of the upper extremities.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for peripheral neuropathy of the upper extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015).

2.  New and material evidence has been received to warrant reopening of the claim for service connection for peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the Board's favorable action reopening the previously-denied claim, discussion of the duties to notify and assist under the Veterans Claims Assistance Act (VCAA) is not required.

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's initial claim of entitlement to service connection for peripheral neuropathy of the upper extremities was denied in a June 2010 rating decision.  The Veteran did not appeal and did not submit material evidence within the appeal period.  The decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The June 2010 rating decision denied service connection based on a determination that peripheral neuropathy of the upper extremities had been diagnosed but had not been shown to be diabetic in origin.  Evidence received since June 2010 includes an April 2014 opinion by a VA physician stating that the Veteran's neuropathy is diabetic by history.  Thus, the new evidence relates to the reason the claim was previously denied and is material.  

Accordingly, the claim for service connection for peripheral neuropathy of the upper extremities is reopened.  The Veteran's appeal is granted to that extent.




ORDER

Reopening of the previously-denied claim seeking service connection for peripheral neuropathy of the upper extremities is granted.


REMAND

The Board has determined that remand is required because medical opinion that is currently of record does not adequately address the question of whether the Veteran's peripheral neuropathy of the upper extremities is aggravated by his service-connected diabetes mellitus.  

A disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310 (2015).

The Veteran had a VA compensation and pension (C&P) examination in March 2010 in which the examiner expressed an opinion that the Veteran's disability is not likely related to his diabetes mellitus.  In September 2014 the Veteran had a VA C&P examination by a different examiner who stated that the Veteran does not have diabetic neuropathy of the upper extremities, although he did not otherwise discuss the etiology of the disorder.  Neither of these examination reports discusses whether the Veteran's peripheral neuropathy is aggravated beyond its normal course by the service-connected diabetes mellitus.  Thus, the examination reports provide an insufficient basis for the Board to consider the question of aggravation.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (holding that the Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the claim for service connection for peripheral neuropathy of the upper extremities.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed peripheral neuropathy of the upper extremities is caused by his service-connected diabetes mellitus?  Please explain why or why not.

b. If not directly caused by the service-connected disability, is the claimed peripheral neuropathy of the upper extremities permanently worsened beyond normal progression (versus temporary exacerbation) by the service-connected diabetes mellitus or any other service-connected disability?  Please explain why or why not.

c. If the peripheral neuropathy of the upper extremities is permanently worsened beyond normal progression (aggravated) by the service-connected disability, the examiner should attempt to enumerate the baseline level the peripheral neuropathy and the degree of permanent worsening of neuropathy that is attributable to the service-connected disability.  A rationale for the opinions expressed should be provided. 
  
2.  After completion of the above and any additional development deemed necessary, the claim for service connection for peripheral neuropathy of the upper extremities should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


